Name: Commission Regulation (EEC) No 1840/79 of 17 August 1979 amending Regulation (EEC) No 1501/77 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/20 Official Journal of the European Communities 18 . 8 . 79 COMMISSION REGULATION (EEC) No 1840/79 of 17 August 1979 amending Regulation (EEC) No 1501/77 determining the intervention centres for cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 3 (8) thereof, Whereas the intervention centres for cereals were determined by Commission Regulation (EEC) No 1501 /77 (3), as last amended by Regulation (EEC) No 1487/79 (4) ; whereas there are errors in the list of intervention centres in the United Kingdom set out in the Annex to that Regulation ; whereas it is appro ­ priate to correct these errors by replacing the list of centres given under the heading 'United Kingdom' by the list of centres in the Annex to this Regulation ; Whereas the consultations provided for in Article 3 (8) of Regulation (EEC) No 2727/75 have taken place ; HAS ADOPTED THIS REGULATION : Article 1 The list of intervention centres in the United Kingdom set out in the Annex to Regulation (EEC) No 1501 /77 is replaced by that set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 188 , 26. 7 . 1979, p. 1 . (3 ) OJ No L 168, 6 . 7 . 1977, p. 1 . (&lt;) OJ No L 181 , 18 . 7 . 1979, p . 17 . 18 . 8 . 79 Official Journal of the European Communities No L 209/21 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  BILAG  ANNEX Centres d'intervention Interventionsort Centri di intervento Interventiecentrum Interventionscentre Intervention centres Froment tendre Weichweizen Frumento tenero Zachte tarwe BlÃ ¸d hvede Common wheat Seigle Roggen Segala Rogge Rug Rye Orge Gerste Orzo Gerst Byg Barley Froment dur Hartweizen Frumento duro Durum tarwe HÃ ¥rd hvede Durum wheat MaÃ ¯s Mais Granturco MaÃ ¯s Majs Maize UNITED KINGDOM Aberdeen Ashford Avonmouth Belfast Berwick upon Tweed Cambridge Driffield Exeter Glasgow Hartlebury , Inverness Ipswich King's Lynn Leith Liverpool Locharbriggs Londonderry Manby Newcastle Northampton Norwich Old Dalby Oxford Perth Prees Heath Ripon Southampton Tilbury + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + +  